NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 22a0500n.06

                                           No. 22-5172

                            UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT                                   FILED
                                                                                  Dec 06, 2022
                                                         )                    DEBORAH S. HUNT, Clerk
 UNITED STATES OF AMERICA,                               )
                                                         )
          Plaintiff-Appellee,                                    ON APPEAL FROM THE
                                                         )
                                                                 UNITED STATES DISTRICT
                                                         )
 v.                                                              COURT FOR THE MIDDLE
                                                         )
                                                                 DISTRICT OF TENNESSEE
                                                         )
 DAVID DWIGHT MARTIN,
                                                         )
          Defendant-Appellant.                                                          OPINION
                                                         )
                                                         )


Before: BOGGS, STRANCH, and THAPAR, Circuit Judges.

         BOGGS, Circuit Judge. Did David Martin knowingly possess the gun that police officers

found lying in plain view on the floorboard of the car where he had been sitting? After a bench

trial, the district court found that he did and convicted him of being a felon in possession of a

firearm, in violation of 18 U.S.C. § 922(g)(1). Martin moved for a judgment of acquittal, the dis-

trict court denied his motion, and this appeal followed. Because a rational trier of fact could con-

clude beyond a reasonable doubt that Martin actually possessed the gun, we affirm.

                                        BACKGROUND

      A. Facts

         Just after midnight on December 4, 2019, a police patrol of the Metropolitan Nashville

Police department stopped a blue BMW 3 Series that was driving with expired tags. Three people

were in the car that night: Ashley Allison, the driver; Roger Johnson, the front-seat passenger; and

David Martin, who was sitting behind the driver in the back.
No. 22-5172, United States v. Martin


       Earlier that night, Allison had picked up Johnson, with whom she had a romantic relation-

ship, in her car. Allison kept guns in her home, and her siblings also owned guns. None of Allison’s

siblings’ guns were black. While Johnson testified that Allison’s siblings had travelled in Allison’s

car with their guns prior to that night, Allison testified that nobody other than she used her car.

Allison testified that there were no guns in her car when she picked up Johnson, and Johnson

testified that he did not have a gun on him when he got into the car and that he did not see any

guns in the car.

       After getting into the car, Johnson asked Allison whether she was willing to give Martin a

ride in exchange for gas money, and Allison agreed. Allison and Johnson picked Martin up at the

home of Martin’s close friend, Jazmin Johnson, with whom Martin had been spending time. Jazmin

Johnson testified that she did not see a gun on Martin that day.

       After stopping the car, Detective Hunter Fikes and Officer William Erickson got out of

their patrol car and approached Allison’s car from behind, Fikes on the driver side and Erickson

on the passenger side. Standing behind the rear door, Fikes spoke to Martin, who had his window

rolled down. Fikes, who was carrying a flashlight, observed a plastic baggie protruding from Mar-

tin’s left pocket. When asked, Martin confirmed that the baggie contained marijuana. Fikes took

the baggie from Martin and asked him to step out of the car. When Martin stepped out of the car,

Fikes saw a black Springfield XDS .45-caliber handgun lying on the floorboard where Martin’s

feet had been. The interior of the car was beige.

        Fikes testified that the gun was fully visible and in plain view. He initially testified that

there was nothing other than the gun on the floorboard, but later clarified that “there might have

been some trash or something like that” in the backseat, maintaining that the gun was nevertheless




                                                -2-
No. 22-5172, United States v. Martin


“in plain view.” When questioned on cross-examination, Fikes could not recall what was on the

floorboard other than the gun and could not remember the color of the car’s interior.

        Erickson, meanwhile, had walked up to the front of the car on the passenger side, from

where he initiated a conversation with Allison and Johnson. After Martin got out of the car, Fikes

informed Erickson that there was a gun in the car. Erickson testified that he saw the gun on the

floorboard through the back passenger window. On cross-examination, Erickson testified that there

were other items on the floorboard, but that the gun was on top of them. Erickson did not recall

the color of the interior, either.

        Neither Fikes nor Erickson saw the gun when Martin was in the car, nor did they ever see

Martin physically touching the gun.

    B. Procedural History

        Martin was indicted in federal court on two counts of being a felon in possession of a

firearm. The second count was based on the December 4, 2019, arrest. Martin consented to a bench

trial, which the district court held in May 2021. At the conclusion of the parties’ proof, the court

returned a verdict of not guilty on the first count and a verdict of guilty on the second count. Martin

moved for judgment of acquittal in June 2021, and, on March 1, 2022, the district court denied

Martin’s motion. Martin timely appealed.

                                            DISCUSSION

    A. Standard of Review

        We review motions for acquittal de novo. United States v. Burris, 999 F.3d 973, 976 (6th Cir.

2021). But we reverse only if we determine that, “after viewing the evidence in the light most favor-

able to the prosecution, [no] rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Ibid. (quoting Jackson v. Virginia, 443 U.S. 307, 319 (1979)). This is a


                                                  -3-
No. 22-5172, United States v. Martin


“demanding standard,” United States v. Brooks, 987 F.3d 593, 601 (6th Cir. 2021), which imposes a

“very heavy burden” on defendants, United States v. Garcia, 758 F.3d 714, 718 (6th Cir. 2014) (quot-

ing United States v. Owens, 426 F.3d 800, 808 (6th Cir. 2005)). In conducting our review, we may

not reweigh the evidence or reassess the credibility of witnesses. Ibid. “Circumstantial evidence

alone is sufficient to sustain a conviction,” ibid. (quoting United States v. Wettstain, 618 F.3d 577,

583 (6th Cir. 2010)), and such evidence “need not remove every reasonable hypothesis except that

of guilt,” id. at 721 (quoting United States v. Vannerson, 786 F.2d 221, 225 (6th Cir. 1986)).

   B. Legal Framework

       The felon-in-possession crime has four elements. To obtain a conviction under 18 U.S.C. §

922(g)(1), the government must prove beyond a reasonable doubt that (1) the defendant was a felon;

(2) the defendant knew he was a felon; (3) the defendant knowingly possessed a firearm; and (4) the

firearm traveled in or affected interstate commerce. United States v. Ward, 957 F.3d 691, 696 (6th

Cir. 2020); see also Brooks, 987 F.3d at 601 (treating the first and second elements as one single

“status element”). Martin stipulated to all elements except the third, possession. Accordingly, he can

prevail on appeal only by showing that, after drawing all reasonable inferences in favor of the pros-

ecution, no rational trier of fact could have found beyond a reasonable doubt that he knowingly

possessed the gun that the police found in Allison’s car.

       Our cases distinguish between “actual” and “constructive” possession, but both types of pos-

session satisfy the possession element of 18 U.S.C. § 922(g)(1). Brooks, 987 F.3d at 601. The know-

ing possession of a gun “at a given time” violates the statute—there is no “minimum temporal pre-

requisite.” Ibid. (first quoting United States v. Bailey, 553 F.3d 940, 944 (6th Cir. 2009), and then

quoting United States v. Pratt, 704 F. App’x 420, 425 (6th Cir. 2017)).




                                                 -4-
No. 22-5172, United States v. Martin


       A person actually possesses a gun if it is within his “immediate power or control.” United

States v. Walker, 734 F.3d 451, 455 (6th Cir. 2013); see also Brooks, 987 F.3d at 601 (glossing actual

possession as “actual and physical control” (quoting Possess, Black’s Law Dictionary (5th ed.

1979)). This includes holding or holstering a gun, but also keeping a gun in a place where it is im-

mediately accessible. United States v. Taylor, 800 F.3d 701, 709 (6th Cir. 2015); see also United

States v. Morrison, 594 F.3d 543, 545 (6th Cir. 2010) (“Whether a defendant ‘had immediate access

to the weapon’ is significant to the question whether he had immediate control of it.” (quoting United

States v. Grubbs, 506 F.3d 434, 439 (6th Cir. 2007))).

       By contrast, a person constructively possesses a gun when he “does not have possession but

instead knowingly has the power and intention at a given time to exercise dominion and control over

an object, either directly or through others.” Grubbs, 506 F.3d at 439 (emphasis added) (quoting

United States v. Craven, 478 F.2d 1329, 1333 (6th Cir. 1973)). For instance, you might constructively

possess a gun that you keep in your bedroom or in a compartment in the basement stairs of your

home, even if you are not present when police search your home. Craven, 478 F.2d at 1333–34.

Constructive possession is thus a legal fiction—a finding of possession in law without proof of pos-

session in fact—based on an inference of past or potential possession. See generally Benjamin C.

Murray, Hands Off The Gun! A Critique of United States v. Jameson and Constructive Possession

Law in the Tenth Circuit, 85 Denv. U. L. Rev. 531, 536–37 (2008); United States v. Jenkins, 90 F.3d

814, 822 (3d Cir. 1996) (Cowen, J., dissenting).

       It can be difficult to distinguish between actual and constructive possession. Walker, 734 F.3d

at 456 (“[T]he line of demarcation between ‘actual’ and ‘constructive’ possession is not analytically

crisp.”); Nat’l Safe Deposit Co. v. Stead, 232 U.S. 58, 67 (1914) (citing Union Trust Co. v. Wilson,

198 U.S. 530, 537 (1905)) (“[A]ctual possession and constructive possession . . . often so shade into



                                                -5-
No. 22-5172, United States v. Martin


one another that it is difficult to say where one ends and the other begins.”). Consider a gun lying on

the floorboard of a car where a passenger is sitting. We might say that the passenger actually pos-

sesses the gun, either because it is so close to him and so positioned as to be immediately accessible,

Taylor, 800 F.3d at 709, or because its presence, along with other circumstantial evidence, shows

that he was recently carrying it, Brooks, 987 F.3d at 602. Or we might say that the passenger con-

structively possesses the gun, because, while the gun is not immediately accessible, he can easily

reach for it. Walker, 734 F.3d at 456–57.

       These nuances show why “the facts matter in these cases.” Morrison, 594 F.3d at 546. They

also explain why we occasionally analyze cases under both theories, e.g., United States v. Arnold,

486 F.3d 177, 183 (6th Cir. 2007) (en banc), or refuse to choose one theory over the other, e.g.,

Walker, 734 F.3d at 457; United States v. Harris, 600 F. App’x 985, 987–88 (6th Cir. 2015). Since

both actual and constructive possession satisfy the possession element of 18 U.S.C. § 922(g)(1),

most cases that fall into the interpretive gray zone—where a defendant has access to a gun that is not

in his immediate power or control—will turn on the defendant’s knowledge of the gun, not on the

immediacy of the defendant’s control. See Harris, 600 F. App’x at 987–88. Conceptual difficulties

in deciding to which rubric to assign any given case should not blind courts to the evil that “Congress

meant to proscribe . . . when it enacted the felon-in-possession law.” Morrison, 594 F.3d at 545.

Congress’s concern in proscribing possession was with “keeping firearms out of the hands of . . .

convicted felons.” Barrett v. United States, 423 U.S. 212, 220 (1976). Neither the text nor the purpose

of § 922(g) require us to distinguish a felon who physically holds a gun from a felon who merely

keeps a gun nearby.




                                                 -6-
No. 22-5172, United States v. Martin


   C. Possession

       The district court concluded beyond a reasonable doubt that Martin actually possessed the

gun found in Allison’s car. Viewing the facts in the light most favorable to the prosecution, we cannot

say that no rational finder of fact could agree. The district court could reach its conclusion in one of

two ways.

       First, the district court could rationally infer that Martin had recently carried the gun. See

Brooks, 987 F.3d at 602. Allison and Johnson testified that there were no guns in the car before they

picked up Martin, who was their only passenger that night. This testimony provides circumstantial

evidence that supports the inference that it was Martin who brought the gun into Allison’s car. Rea-

sonably crediting this testimony, a rational fact finder could conclude beyond a reasonable doubt that

Martin actually possessed the gun “at a given time,” that is, when he brought it into the car. See

Bailey, 553 F.3d at 944.

       Nor can we say that only an irrational trier of fact would discount the meagre evidence to the

contrary: the gun found in Allison’s car differed from the guns owned by Allison’s family members,

and Jazmin Johnson’s testimony—that she did not see the gun on Martin on the day of his arrest—

hardly proves that Martin did not put the gun in Allison’s car. See generally Carl Sagan, The Dragons

of Eden: Speculations on the Evolution of Human Intelligence 7 (1977) (“[A]bsence of evidence is

not evidence of absence.”).

       Second, the district court could find that Martin actually possessed the gun that was lying on

the floorboard because it was immediately accessible to him. See Taylor, 800 F.3d at 709. Neither of

the testifying officers saw Martin physically touching the gun, and Fikes equivocated about the pres-

ence and position of other items on the back floorboard. However, both testifying officers confirmed

that the gun was fully visible on the floorboard where Martin’s feet had been. Based on this



                                                 -7-
No. 22-5172, United States v. Martin


testimony, a rational trier of fact could both infer that Martin knew about the gun and conclude be-

yond a reasonable doubt that the gun was “immediately accessible” to Martin, see Taylor, 800 F.3d

at 709, and within Martin’s “immediate power or control,” Walker, 734 F.3d at 455 (quoting United

States v. Murphy, 107 F.3d 1199, 1207–08 (6th Cir. 1997)).

        The district court below and the United States relied primarily on Morrison. In Morrison, the

arresting police officer noticed a pistol grip sticking out between the driver’s seat and the center

console. 594 F.3d at 544. The officer testified that the gun was “less than inches” away from the

driver and “probably was rubbing his side or if he was wearing a seat belt he might have bumped

into it within inches of the seat.” Ibid. We affirmed the driver’s conviction on an actual-possession

theory, holding that the evidence, viewed in the light most favorable to the prosecution, “support[ed]

an inference that [the driver] knew the gun was there and that it was within his immediate control.”

Id. at 545. We also noted that “the arrangement . . . was functionally equivalent to [the driver] carry-

ing [the gun] in a holster.” Ibid.

        Martin attacks the district court’s reliance on Morrison, urging us to find that actual posses-

sion is limited to situations where a gun is “effectively holstered.” Such a narrow reading of Morrison

is not wholly without support in our cases. In Walker, we found that a front-seat passenger construc-

tively possessed a gun seen lying “on the floor of the car between the passenger’s seat and the door,

near the floor mounting for the front passenger’s seat belt.” 734 F.3d at 454. In explaining our deci-

sion to analyze this case under a constructive-possession theory, we surveyed and distinguished cases

finding actual possession even in the absence of direct evidence of possession. Id. at 456–57. In this

discussion, we suggested that, in such cases, “the government either proved the gun was in a position

that was the ‘functional equivalent’ of keeping a gun in a pocket or holster . . . or introduced




                                                 -8-
No. 22-5172, United States v. Martin


circumstantial evidence showing that the defendant had recently been carrying the weapon.” Id. at

457 (quoting Morrison, 594 F.3d at 545).

       As an initial matter, even a narrow reading of Morrison does not change the outcome here.

As discussed above, the district court reasonably treated this as a case where “circumstantial evi-

dence show[ed] that the defendant had recently been carrying the weapon.” Ibid.

       Nevertheless, actual possession is not limited to situations that closely resemble the facts of

Morrison. Morrison did not announce an effective-holstering requirement for actual-possession

cases where the prosecution lacks direct evidence of possession. Rather, our decision in Morrison

rested on “two critical facts” that spoke to the defendant’s knowledge and immediate control: first,

the visibility of the gun to the defendant and, second, the proximity and position of the gun. Morri-

son, 594 F.3d at 545. Instead of announcing a new, restrictive effective-holstering rule, Morrison

merely applied our general rule for actual possession, which considers whether a defendant has “im-

mediate possession or control” of the firearm. Ibid. (quoting Grubbs, 506 F.3d at 439).

       Indeed, our post-Walker cases have found actual possession in situations that closely parallel

the facts of our case even though they are quite different from those in Morrison. In Taylor, we said

that a shotgun found on the floorboard next to where the defendant had been sitting was in the de-

fendant’s actual possession. 800 F.3d at 705, 709. In Harris, we analogized to Morrison and found

that a defendant possessed a gun that was partially underneath the defendant’s car seat, close enough

to the defendant’s heels that he would have touched it if he had moved his feet. 600 F. App’x at 988.

And in Brooks, we found that a car passenger actually possessed a gun the handle of which was seen

protruding out between the seat and the floorboard. 987 F.3d at 602 (citing Morrison, 594 F.3d at

545). These cases confirm that Morrison’s description of the placement of the gun as “functionally

equivalent to . . . carrying it in a holster,” Morrison, 594 F.3d at 545, was merely meant to strengthen



                                                 -9-
No. 22-5172, United States v. Martin


a conclusion based on an application of the general rule—that actual possession means “immediate

power or control” or “actual and physical control.” Walker, 734 F.3d at 455; Brooks, 987 F.3d at 601.

       Martin’s other challenges to the district court’s finding of actual possession fail. First, Martin

argues that he did not actually possess the gun “because it was not directly on his person or his

hands.” But direct evidence of physical touching is neither necessary nor, for that matter, always

sufficient to support a finding of possession. See, e.g., Taylor, 800 F.3d at 709 (finding actual pos-

session without physical touching); United States v. Beverly, 750 F.2d 34, 37 (6th Cir. 1984) (con-

cluding that merely touching a firearm was insufficient to establish constructive possession).

       Second, Martin argues that he did not know about the gun at his feet because there were other

items on the floorboard and because it was dark. This argument fails to satisfy the demanding stand-

ard that we apply in reviewing motions for acquittal. See Burris, 999 F.3d at 976. The district court

heard and weighed evidence about the visibility of the gun, and we may not reweigh it. Garcia, 758

F.3d at 718. On cross-examination, Fikes conceded the presence of other items on the back floor-

board but maintained that the gun was in plain view. Erickson confirmed his colleague’s testimony.

Viewing the record in the light most favorable to the prosecution, a trier of fact could rationally

conclude that the gun was visible and infer that Martin had the requisite knowledge to sustain a

conviction for actual possession.

                                          CONCLUSION

       For the reasons above, the district court’s order denying Martin’s motion for judgment of

acquittal is AFFIRMED.




                                                - 10 -